UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Information Statement Pursuant to Rules 13d-1 and 13d-2 Under the Securities Exchange Act of 1934 (Amendment No. 2)* Sparton Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) February 19, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed:  Rule 13d-1(b) x Rule 13d-1(c)  Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 847235108 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Firstbank Corporation EIN No.: 38-2633910 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)  (b)  3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Michigan NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON CO Item1(a). Name Of Issuer The name of the issuer to which this filing on Schedule 13G relates is Sparton Corporation (the "Company"). Item1(b). Address Of Issuer's Principal Executive Offices The principal executive offices of the Company are located at 425 N. Martingale, Suite 2050, Schaumburg, Illinois 60173. Item2(a). Name Of Person Filing This statement is filed by Firstbank Corporation, a Michigan corporation ("Firstbank"). Item2(b). Address Of Principal Business Office Or, If None, Residence The principal business address of Firstbank is 311 Woodworth Avenue, Alma, Michigan 48801. Item2(c). Citizenship Firstbank is incorporated under the laws of the State of Michigan. Item2(d). Title Of Class Of Securities The class of equity securities of the Company to which this filing on Schedule 13G relates is common stock (the "Common Stock"). Item2(e). CUSIP Number The CUSIP number of the Company's Common Stock is 847235108. Item3. If This Statement Is Filed Pursuant To §§ 240.13d-1(b) Or 240.13d-2(b) Or (c), Check Whether The Person Filing Is A: Not applicable. (a)  Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b)  Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 73c). (c)  Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d)  Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e)  An investment adviser in accordance with §13d-1(b)(1)(ii)(E). (f)  An employee benefit plan or endowment fund in accordance with §240.13d 1(b)(1)(ii)(F). (g)  A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h)  A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i)  A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j)  Group, in accordance with §240.13d-1(b)(1)(ii)(J). S If this statement is filed pursuant to §240.13d-1(c), check this box. Item4. Ownership Item4(a). Amount Beneficially Owned On February 19, 2010, Firstbank sold 450,000 shares of Common Stock. Those shares had been acquired by a foreclosure pursuant to a pledge agreement with a defaulting third party. Subsequent to such sale of shares on February 19, 2010, Firstbank released its pledge interest in 633,792 Sparton Corporation common shares owned by another third party affiliated with the defaulting third party. As a result of the sale of shares and the release of pledged shares, Firstbank Corporation no longer has any beneficial ownership of Sparton Corporation common stock. Item4(b). Percent Of Class As of the date hereof, Firstbank does not have a beneficial ownership interest in any Sparton Corporation common stock. Item4(c). Number Of Shares As To Which Such Person Has : (i) sole power to vote or to direct the vote: 0 (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 0 (iv) shared power to dispose or to direct the disposition of: 0 Item5. Ownership Of Five Percent Or Less Of A Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ X ]. Item6. Ownership Of More Than Five Percent On Behalf Of Another Person Not Applicable. Item7. Identification And Classification Of The Subsidiary Which Acquired The Security Being Reported On By The Parent Holding Company : Firstbank Corporation is the holding company for Firstbank West Michigan, a Michigan banking corporation which under certain pledge agreements previously had shares voting or dispositive power with respect to certain shares of Sparton Corporation common stock. Item8. Identification And Classification Of Members Of The Group Not Applicable. Item9. Notice Of Dissolution Of Group Not Applicable. Item10. Certification By signing below, the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Dated: March 22, 2010 3269466/1 FIRSTBANK CORPORATION By: /s/ Samuel G. Stone Name: Samuel G. Stone Title: Executive Vice President and Chief Financial Officer
